Citation Nr: 1536074	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  15-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left iliotibial band syndrome (previously claimed as left knee condition).

2.  Whether new and material evidence has been received to reopen the claim of service connection for depression and anxiety.

3.  Whether new and material evidence has been received to reopen the claim of service connection for migraine headaches.

4.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for traumatic brain injury.

8.  Entitlement to service connection for left lower leg cramps.

9.  Entitlement to service connection for right lower leg cramps.

10.  Entitlement to service connection for a right hip disorder.

11.  Entitlement to service connection for a right elbow disorder.

12.  Entitlement to service connection for a right hand disorder.

13.  Entitlement to service connection for a left foot disorder.

14.  Entitlement to service connection for a right foot disorder (also claimed as right foot Achilles disability).

15.  Entitlement to service connection for insomnia, to include as secondary to PTSD.

16.  Entitlement to service connection for degenerative joint disease of the thoracic spine (claimed as a lumbar spine disability).

17.  Entitlement to service connection for degenerative joint disease of the cervical spine.

18.  Entitlement to service connection for old granulomatous disease.

19.  Entitlement to service connection for headaches.

20.  Entitlement to a rating in excess of 10 percent for right iliotibial band syndrome.

21.  Entitlement to a compensable rating for status post right inguinal hernia.  

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the claim of service connection for a left knee disability, entitlement to service connection for headaches and insomnia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied the Veteran's petition to reopen the claim of entitlement to service connection for depression and anxiety.

2.  In the August 2008 rating decision, the RO also denied service connection for PTSD and headaches.  

3.  The Veteran filed a timely notice of disagreement in September 2008 and the RO issued a statement of the case in July 2010.  However, the Veteran failed to file a substantive appeal and no new and material evidence was received during the appeal period.  

4.  The evidence received since the August 2008 rating decision with regard to the claim of service connection for depression and anxiety is duplicative or cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of service connection for depression and anxiety.

5.  The evidence received since the August 2008 rating decision with regard to the claim of service connection for PTSD is duplicative or cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

6.  The evidence received since the August 2008 rating decision with regard to the claim of service connection for headaches is not duplicative or cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for headaches.

7.  The Veteran does not have right ear hearing loss for VA purposes.

8.  The weight of the evidence is against a finding that left ear hearing loss, if present, had its onset during military service or is otherwise related to such service

9.  Resolving all doubt in favor of the Veteran, the Board finds that tinnitus is the result of military noise exposure.   

10.  There is no objective showing or diagnosis of TBI at any time during the rating period on appeal.

11.  The weight of the evidence is against a finding that the Veteran's left foot disorder had its onset during military service or is otherwise related to such service.

12.  The weight of the evidence is against a finding that the Veteran's right foot disorder had its onset during military service or is otherwise related to such service.

13.  There is no objective showing or diagnosis of a right hip disorder at any time during the rating period on appeal.

14.  There is no objective showing or diagnosis of a right elbow disorder at any time during the rating period on appeal.

15.  There is no objective showing or diagnosis of a right hand disorder at any time during the rating period on appeal.

16.  The weight of the evidence is against a finding that the Veteran's cervical spine disability had its onset during military service or is otherwise related to such service.

17.  The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service or is otherwise related to such service.

18.  The Veteran's right knee disability has been manifested by flexion to 90 degrees and extension to 0 degrees, with no evidence of instability.

19.  The Veteran's status post right inguinal hernia has not been shown to have been manifested by recurrence of an inguinal hernia, readily reducible, or well supported by truss or belt. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying the Veteran's petition to reopen the claim of entitlement to service connection for depression and anxiety and denying service connection for PTSD and headaches is final. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The evidence received subsequent to the August 2008 rating decision with regard to service connection for depression and anxiety is not new and material, and the claim of service connection for depression and anxiety is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The evidence received subsequent to the August 2008 rating decision with regard to service connection for PTSD is not new and material, and the claim of service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The evidence received subsequent to the August 2008 rating decision with regard to service connection for headaches is new and material, and the claim of service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1111(West 2014); 38 C.F.R. §§ 3.303 (2014).

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

7.  The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

8.  The criteria for service connection for left lower leg cramps have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

9.  The criteria for service connection for right lower leg cramps have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

10.  The criteria for service connection for a left foot condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

11.  The criteria for service connection for a right foot condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

12.  The criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

13.  The criteria for service connection for a right elbow condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

14.  The criteria for service connection for a right hand condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

15.  The criteria for service connection for old granulomatous disease have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

16.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

17.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

18.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71, Diagnostic Codes 5260, 5261 (2014).

19.  The criteria for a compensable rating for status post right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in January 2012.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  Social Security Administration records have also been associated with the claims file.  VA's duty to assist the Veteran in locating additional records has been satisfied.

The Veteran was afforded VA examinations in February 2012 for his bilateral hearing loss and tinnitus claims and in April 2015 for his lumbar spine, cervical spine, right elbow, right hip, right hand and for his increased rating claims.  These examinations are adequate for the purposes of evaluating the Veteran's claims on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

However, the Board notes that VA examinations were not provided in conjunction with the service connection claims for a left and right foot conditions, TBI and old granulomatous disease, and the evidence of record does not warrant any examinations with respect to these claims.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, to include consideration of lay evidence, suggesting the above-referenced disorders are associated with an established event, injury or disease in service.  As such, there is no duty to afford an examination.  

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

I.  New and Material 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Depression and Anxiety

Historically, the Veteran's claim of service connection for depression and anxiety was denied in a May 2003 rating decision because there was no evidence that the claimed conditions began in or were made worse by service or that they were related to an injury, disease, or event in service.  In an August 2008 rating decision, the RO denied the Veteran's petition to reopen a claim of service connection for depression and anxiety because new and material evidence had not been received to reopen the claim.  Specifically, it was determined that there was no evidence that the condition began in or was caused by service.  The evidence of record at the time of the rating decision included statements from the Veteran, VA medical records from April 2007 to August 2008, previous rating decisions and supporting evidence, service treatment records and military personnel records.  

The appellant was notified of the August 2008 decision and of his procedural rights by letter in August 2008.  He timely submitted a notice of disagreement in September 2008 and a statement of the case was issued in July 2010.  However, the Veteran did not submit a substantive appeal and no new and material evidence was received within one year of the determination.  Thus, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the August 2008 Board decision includes VA treatment records noting continued treatment for psychiatric symptoms, a transcript from an October 2009 Decision Review Officer Hearing and SSA records noting benefits for affective mood disorder.  

The evidence received since the August 2008 rating decision is new, as it was not part of the record at the time of that determination.  However, the evidence is not material.  In this regard, the records do not include any evidence that the Veteran's depression and anxiety had its onset during military service or is otherwise related to such service.  Thus, the Board finds that the evidence submitted since the August 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection depression and anxiety.  Accordingly, the evidence received subsequent to the August 2008 rating decision is not new and material and does not serve to reopen the claim. 

PTSD

In an August 2008 rating decision, the RO denied service connection for PTSD because the disorder was not related to a verified military stressor.  The evidence of record at the time of the rating decision consisted of VA treatment records noting a diagnosis of PTSD, service treatment records, military personnel records and a stressor statement regarding an in-service assault.

The appellant was notified of the August 2008 decision and of his procedural rights by letter in August 2008.  He timely submitted a notice of disagreement in September 2008 and a statement of the case was issued in July 2010.  However, he did not submit a substantive appeal and no new and material evidence was received within one year of the determination.  Thus, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board notes that the regulations pertaining to stressor verification were relaxed effective July 13, 2010, with respect to claims based on hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  However, the stressors claimed in this case do not relate to such activity and thus the revised provisions are not for application here.

The evidence received since the August 2008 Board decision includes VA treatment records noting continued treatment for psychiatric symptoms and hospitalization for PTSD, SSA records, a transcript from an October 2009 Decision Review Officer Hearing, a duplicate PTSD stressor statement, a March 2013 formal finding of a lack of information required to verify stressor in connection with the appellant's PTSD claim and an April 2015 private psychiatric examination.  

The evidence received since the August 2008 rating decision is new, as it was not part of the record at the time of that determination.  However, the evidence is not material.  In this regard, the records do not include any evidence that the Veteran's PTSD is due to a verified military stressor.  While the private psychiatric examination notes a diagnosis of PTSD, it does not provide an etiological opinion. Thus, the Board finds that the evidence submitted since the August 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection PTSD.  Accordingly, the evidence received subsequent to the August 2008 rating decision is not new and material and does not serve to reopen the claim. 

Headaches

In an August 2008 rating decision, the RO denied service connection for headaches because, although the appellant reported headaches in service, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by the evidence following service.  The evidence of record at the time of the rating decision consisted of VA treatment records, service treatment records and military personnel records.

The appellant was notified of the August 2008 decision and of his procedural rights by letter in August 2008.  He timely submitted a notice of disagreement in September 2008 and a statement of the case was issued in July 2010.  However, the Veteran did not submit a substantive appeal and no new and material evidence was received within one year of the determination.  Thus, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the August 2008 Board decision includes VA treatment records, SSA records, testimony from an October 2009 Decision Review Officer Hearing and a July 2010 VA examination report determining that the Veteran's chronic headaches were at least as likely as not caused by or a result of the of the headaches inservice.  The examiner also determined that the headaches were not due to treatment in service in June 1990 and October 1990.

The evidence received since the August 2008 rating decision is new, as it was not part of the record at the time of that determination.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the Veteran's headaches may be due to military service.  Accordingly, the claim is reopened.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and Tinnitus

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss and tinnitus that are due to noise exposure during military service.  His DD Form-214 reflects that his military occupation specialty (MOS) was an infantryman, a position consistent with noise exposure.

In light of the above evidence, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed bilateral hearing loss and tinnitus are related to such in-service exposure.

A review of service treatment records is negative for complaints of or treatment for bilateral hearing loss or tinnitus.  Although the records demonstrate shifts in hearing acuity during service, the appellant's hearing was within normal limits.  Notably, a May 1992 examination taken prior to separation from military service demonstrated normal hearing.  In the accompanying Report of Medical History, the appellant denied hearing loss or ear, nose, or throat trouble.  

The appellant was afforded a VA examination in February 2012.  Puretone thresholds, in decibels, were recorded as follows:




 Hz   



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10

The speech recognition score was 100 percent for both ears.

The examiner determined that hearing was normal for the right ear.  With regard to the left ear, she reported that valid test results could not be obtained, thus it was not possible to determine if any hearing loss existed.  However, based on the Institute of Medicine Report (Noise and Military Service, September 2005), which concluded that based on current knowledge, noise induced hearing loss occurs immediately (i.e. there is no scientific support for delayed onset NIHL weeks, months, or years after the event), and given there was no significant shift in hearing loss during military service and normal hearing was documented at separation, it was less likely as not that hearing loss, if it existed, is related to military noise exposure.

With regard to tinnitus, the Veteran reported unilateral left ear tinnitus since approximately 1 year post discharge from military service.  The examiner determined that she could not provide a medical opinion regarding the etiology of tinnitus without resort to speculation.  In so finding, the examiner noted that since there was no documentation of tinnitus in the Veteran's service medical records, based on the Veteran's history of in-service and post-service noise exposure, it was not possible to determine if tinnitus was related to in-service noise exposure without resorting to mere speculation.  

The Board finds that the medical evidence of record weighs against the Veteran's claim of service connection for bilateral hearing loss.  Indeed, the record does not demonstrate that the Veteran has right ear hearing loss within VA standards.  See 38 C.F.R. § 3.385.  Absent a currently diagnosed disability, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With regard to the left ear, although the examiner was unable to obtain measurements for the Veteran's left ear hearing acuity, she determined that, even if left ear hearing loss were present, it was not related to military noise exposure.  The Boards the competent medical opinion weighs against the claim of service connection left ear hearing loss.  The opinion was well reasoned and was made following a review of the record and the Veteran.  As such, it is highly probative.  Moreover, no other competent evidence of record refutes the opinion.  

In sum, the most probative evidence shows that bilateral hearing loss is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claims.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

With regard to the issue of service connection for tinnitus, in considering the evidence of record, the Board concludes that service connection is warranted.

As previously noted, in-service noise exposure has been conceded, therefore, question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

As previously noted, service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since about 1 year after military service.  Absent contradictory evidence, the Board finds the Veteran's statements regarding the onset of tinnitus are credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.  VA views tinnitus as an organic disease of the central nervous system, a chronic disease.  See VA Under Secretary for Health Memorandum (October 1995).

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).

Traumatic Brain Injury (TBI)

The Veteran asserts that he has TBI that is due to military service.  

A review of service treatment records is negative for complaints of or treatment for TBI.  Notably, in the May 1992 separation examination, it was noted that the Veteran had a normal head and there were no neurologic findings.  Additionally, in the accompanying Report of Medical History, the Veteran denied a history of head injury.  

In VA medical records dated in April 2013, it was noted that the appellant was hospitalized after a rock hit him in the head while doing community service.  

Additionally, records dated in March 2015 indicate that the Veteran fell from a roof and his head.  Results from CT head scans taken after the fall in March 2015 and April 2015 found no acute intracranial process.  VA treatment records do not demonstrate a diagnosis of TBI.

The 2015 treatment records contain a note indicating a history of headaches since 1991.  However, treatment records prior to 2013 do not actually indicate any headache complaints, and thus the history reported by the Veteran is specious at best.  

Based on the evidence, the Board finds that service connection for TBI is not warranted.  In this regard, the record does not indicate that the Veteran has a current disability diagnosed as TBI or as residuals of TBI.  While "headaches" are listed among his medical problems, this appears to be based on his subjective report, with no objective diagnoses rendered.  As such, the criteria for establishing service connection for TBI have not been met.  38 C.F.R. § 3.303; see also Brammer, supra.  (The Board notes that the claim of headaches is separately addressed in the remand portion of this decision.)

Absent a showing of TBI, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for TBI must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left and Right Lower Leg Cramps

The Veteran asserts that his left and right leg lower cramps are due to military service. 

A review of service treatment records notes that in the May 1992 Report of Medical History, the Veteran reported leg cramps.  However, the records are negative for complaints of or treatment for lower leg cramps. 

Post service treatment records are negative for treatment for left or right lower leg cramps.

The Veteran was afforded a VA examination in April 2015.  On examination, the bilateral legs were normal.  There was no swelling, ecchymosis, deformity or tenderness.  The examiner determined that there was no pathologic or chronic condition of lower legs identified.  

Based on the evidence, the Board finds that service connection for left and right lower leg cramps is not warranted.  While the Veteran reported a history of leg cramps in the May 1992 Report of Medical History, the record does not indicate that the Veteran has a current lower leg disability manifested by leg cramps.  As such, the criteria for establishing service connection for left and right lower leg cramps have not been met.  38 C.F.R. § 3.303; see also Brammer, supra.  

Absent a showing of left and right lower leg cramps, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for left and right lower leg cramps must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left and Right Foot Condition

The Veteran assets that he has left and right foot disabilities that are due to military service.

Service treatment records demonstrate that the Veteran was treated for right heel pain in November and December 1988.  However, an x-ray taken in December 1988 indicated no significant abnormality.  Additionally, left foot pain was noted in a January 1991 record.  There is no additional treatment for bilateral foot pain noted in the service treatment records.  Notably, the May 1992 separation examination indicated normal feet during clinical evaluation.  However, the Veteran reported right foot trouble in the accompanying Report of Medical History.  

Post-service VA treatment records noted complaints of foot pain.  A March 2005 x-ray indicated foot pain but noted that both feet were normal except for moderate pes palmus deformity of the right foot.  Thereafter, a June 2007 x-ray report noted a diagnosis of mild hallux valgus of the left foot. 

After a review of the evidence, the Board finds that service connection for left and right foot disabilities is not warranted.  Although the post-service medical evidence shows that the Veteran has been diagnosed with left and right foot disabilities, no competent medical evidence has been submitted to show that the disabilities are related to military service on any incident therein, nor is there credible lay evidence of continuity of symptomatology in this case.  Indeed, the Veteran raised claims of service connection in 1992 for a hernia and for knee disabilities, but did not claim foot disorders.  Again in 2001 he raised a claim involving a hernia and a left knee disability, with no mention of his feet.  In 2007 he sought service connection for a psychiatric disorder; again, he failed to claim a foot disorder.  Not until 2011 did he seek service connection for his feet.  This suggests that he was not experiencing foot symptoms prior to 2011, or if he was, he did not attribute them to service.  

The Board acknowledges the Veteran's assertions that his foot disabilities are due to military service.  The Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In summary, the preponderance of the evidence is against service connection for left and right foot disabilities.  As such, the benefit of the doubt doctrine does not apply and the claims must be denied.

Right Hip Condition, Right Elbow Condition, Right Hand Condition

The Veteran asserts that his right hip, right elbow and right hand conditions are due to military service.

A review of service treatment records demonstrates that in January 1989, the Veteran was treated for right elbow pain.  The radiologic report indicated no significant abnormality.  There were no additional in-service complaints of or treatment for a right elbow disability.  Service treatment records are negative for complaints of or treatment for right hip or right hand disabilities.  Notably, the May 1992 separation examination suggested normal upper and lower extremities.  However, in the accompanying Report of Medical History, the appellant noted a history of shoulder pain which occurred when doing push-ups.  

A review of post-service VA treatment records noted general complaints of joint pain.  A record dated in January 2009 indicated that physical examination of the Veteran was significant for positive Phalen's signs in the bilateral hands and right elbow.  It was noted that the appellant reported a history of numbness and tingling in the hands and used a jackhammer twice per week.  However, the records do not demonstrate a diagnosis of a right hip disability.  

The Veteran was afforded VA examinations in April 2015.  Following examination of the Veteran, the examiner determined that there was no objective or medical documentation to support chronicity of the claimed right elbow, right hand, or right hip conditions.  (The Board acknowledges a finding of wrist carpal tunnel syndrome, but finds this to be outside the scope of the claim; it seems reasonable that the Veteran would have specified "wrist" disability if he was claiming symptoms of carpal tunnel syndrome.  Thus, the denial in this case is not deemed to encompass the wrist and any future claims involving the wrist will not require new and material evidence.)

The examiner noted that service treatment records documented a single visit for right elbow pain in 1989.  There were no follow-up visits and no documentation of any chronic right elbow condition in medical records.  With regard to the claimed right hand condition, the examiner noted that the service medical records contained no documentation of treatment for right hand pain or diagnosis of any chronic right hand conditions.  She further noted that there was not chronic or pathologic hand condition identified.  As for the right hip claim, the examiner also noted that service treatment records contained no documentation of a right hip injury or condition.  Additionally, there were no available medical treatment records regarding a right hip condition.

Based on the evidence, the Board finds that service connection for right elbow, right hand and right hip disabilities is not warranted.  In this regard, the record does not indicate that the Veteran has a current right elbow, right hand or right hip disability.  The Board acknowledges that appellant's reports of joint pain; however, pain alone is not a compensable disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As the medical evidence of record does not reflect diagnoses of right elbow, hand or hip disabilities, the criteria for establishing service connection for have not been met.  38 C.F.R. § 3.303; see also Brammer, supra.  

Absent a current diagnosis of a right elbow disability, right hand disability, or a right hip disability, the Veteran does not meet the criteria for service connection for these conditions.  Accordingly, service connection is not warranted, and the appeal is denied.

Old Granulomatous Disease

The Veteran asserts that he has old granulomatous disease that is due to military service.

A review of service treatment records shows an April 1987 radiologic report demonstrating old granulomatous disease.  However, there was no evidence of active disease.  There was no additional treatment for or complaints of the condition noted in service treatment records.  At the time of the May 1992 examination, the Veteran's lungs and chest were normal.  In the accompanying Report of Medical History, granulomatous disease was not noted.

Post-service treatment records dated in March 2015 noted a 2 to 3 millimeter suspected calcified granuloma in the left upper lobe.  However, the records do not indicate an active diagnosis of granulomatous disease. 

After review of the record, the Board finds that service connection for a granulomatous disease is not warranted.  Although service treatment records demonstrate the existence of old granulomatous disease, it was determined to be inactive.  Moreover, there is no VA or private medical evidence of record to show a current diagnosis granulomatous disease.  Without competent evidence of an underlying current disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Cervical and Lumbar Spine Disability

The Veteran contends that his cervical and lumbar spine disabilities are due to military service.  

Service treatment records are negative for treatment for or a diagnosis of a cervical or lumbar spine disability.  Notably, in the Veteran's May 1992 separation examination, his spine was normal.  However, in the accompanying Report of Medical History, the Veteran reported pain in the lower neck and lower back. 

Post-service VA treatment records noted complaints of and treatment for cervical and lumbar spine pain.  In records dated in October 2002, the Veteran reported pain in his neck that radiated down his spine that had persisted for approximately 1 month.  The Veteran denied any injury which might have caused his neck pain.  A subsequent CT scan in January 2003 indicated normal alignment with no significant loss of the disk spaces.  There was also no neural foramen encroachment.  Additionally, records dated in March 2005 reported a diagnosis of low back spasm.  Again no trauma was noted.  Records dated in March 2015 noted that the appellant suffered a neck injury following a fall from a roof.  A CT scan taken subsequent to the incident noted moderate osteoarthritis of the atlantoaxial joint and moderate central canal stenosis likely related to the degenerative disc disease.  Mild degenerative changes to the thoracic spine were also noted. 

The Veteran was afforded a VA examination in April 2015.  At the time of the examination, he reported having intermittent neck pain during service due to his training activities.  He stated that he was placed on temporary restrictions. He reported that the condition subsided after a while but returned in 1996 or 1997.  He also stated that he had several motor vehicle accidents following service.  With regard to his lumbar spine condition, the appellant stated that he had back pain during military service that was treated with pain medication.  He noted that his back pain became more frequent after military service.  It was noted that the mid back region was the area of pain.  He also reported that he hurt his back when he fell from the roof causing injury to his neck and back.  

The examiner noted diagnoses of degenerative joint disease of the cervical and thoracic spine.  However, she determined that there was no objective or medical documentation to support chronicity of the claimed conditions and no objective evidence to support any linkage between the appellant's current symptoms and military service.  In support of this finding, the examiner noted that service treatment records contained no documentation of treatment for neck or back pain or a diagnosis of any chronic neck or back condition.  Degenerative joint disease of the cervical and thoracic spine was diagnosed by CT scan in March 2015 after the appellant fell off a roof.  The examiner opined that the current cervical and lumbar spine symptoms were more likely due to the fall from the roof rather than due to military service.

While the record demonstrates that the Veteran currently suffers from cervical and lumbar spine disabilities, the weight of the evidence is against a link between the current disabilities and disease or injury during military service.  In this regard, although the appellant reported neck and back pain in the May 1992 Report of Medical History at separation from military service, his service treatment records was negative for treatment for or complaints of cervical or lumbar spine disabilities.  Moreover, appellant's spine was clinically normal at separation from service.  Additionally, the April 2015 VA examiner determined that the appellant's current cervical and lumbar spine disabilities were not related to military service.  In so finding, the examiner noted that the conditions were more likely the result of a post-service fall that occurred in March 2015.  

The Board acknowledges the Veteran's assertion that his cervical and lumbar spine disabilities are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the current cervical and lumbar spine conditions is a medical question not subject to lay expertise.  The back disorders involve a pathological process that is not readily observable to a layperson, and the current conditions manifested many years following service.  The Board finds that in light of the non-observable nature of the pathology and the potential for numerous other origins of the disability and given the length of time since discharge, the issue of the origin of the cervical and lumbar spine conditions is a medical question requiring medical training, expertise and experience.  

In summary, the most probative evidence shows that the Veteran's cervical and lumbar spine disabilities are not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claims.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Right Knee Disability

The Veteran's service connected right knee disability has been assigned a 10 percent rating Diagnostic Code 5260, for limitation of flexion.  

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

As the Veteran's right knee disability is rated based on limitation of motion, the Board will also consider whether a higher rating is warranted due limitation of extension.

Under Diagnostic Code 5261 for limitation of extension a noncompensable rating is assigned when extension is limited to 5 degrees, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a Diagnostic Code 5261.

The Veteran was afforded a VA examination in April 2015.  At the time of the examination, the appellant reported functional loss or functional impairment due to the knee which consisted of pain when bending the knee.  

Range of motion testing revealed flexion from 0 to 90 degrees and extension for 90 to 0 degrees.  The examiner noted pain on flexion and extension.  There was also pain on weightbearing and objective evidence of moderate localized tenderness or pain on palpation of the joint.  There was no evidence of crepitus and no additional functional loss on repetitive use testing.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  The Veteran had normal muscle strength and there was no ankylosis or joint instability.  It was noted that the Veteran regularly used braces and crutches for assistive devices.  It was also noted that the Veteran had a scar associated with a previous knee surgery; however, the car was not painful or unstable and did not have a total area equal to or greater than 29 square centimeters.

After a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right knee disability for any portion of the rating period on appeal.  In order to achieve a higher evaluation for limitation of motion under Diagnostic Codes 5260 and 5261, the evidence would need to demonstrate flexion limited to 30 degrees or extension limited to 15 degrees.  However, in this case there is no showing of either loss of flexion or extension to such levels.  As such, assignment of a higher rating based on limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Moreover, in reaching this conclusion, the Board has considered additional functional limitation due to factors such as pain and weakness; however, repetition did not result in additional loss of motion significant.  

It is further noted that, based on the findings detailed above, separate ratings for limitation of both flexion and extension to compensable degrees pursuant to VAOPGCPREC 9-2004 is not warranted.  

Additionally, there is no indication of instability, ankylosis; of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5257, 5259, 5262, or 5263.  As such, assignment of higher or separate evaluations is not appropriate.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected right knee disability, and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Inguinal Hernia

The Veteran's service-connected right inguinal hernia has been assigned a noncompensable rating under Diagnostic Code 7338.

Pursuant to Diagnostic Code 7338, a small inguinal hernia, reducible, or without true hernia protrusion is rated noncompensable (0 percent) disabling.  An inguinal hernia that is not operated, but is remediable, is rated noncompensable (0 percent) disabling.  A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The Veteran was afforded a VA examination in April 2015.  At that time, it was noted that the appellant had right inguinal hernia repair operations in 1989 and 2001.  Additionally, he stated that there was soreness below the area of the repair; however, his doctor told him that there was no new hernia.  The Veteran did not take medication for the pain.  

On physical examination, there was no hernia detected and no indication of the use of a supporting belt.  The Veteran had a scar; however, it was not painful or unstable and the total area of the scar was not greater than 39 square centimeters such as to potentially warrant consideration under 38 C.F.R. § 4.118, Diagnostic Code 7801.

The examiner determined that the right inguinal hernia did not did not impact the appellant's ability to work.

After a review of the evidence, the Board finds that a compensable rating for the Veteran's service-connected right inguinal hernia is not warranted for any portion of the rating period on appeal.  In this regard, the evidence of record demonstrates subjective complaints of soreness below the area of repair, however there were no findings of a current left inguinal hernia at the time of the April 2015 VA examination.  Notably, during the examination, the appellant reported that his treating doctor informed him that that there was no new hernia.  The objective medical evidence fails to establish a post-operative recurrent inguinal hernia, readily reducible and well supported by a truss or belt or a small or large postoperative recurrent hernia that was not well supported by a truss or readily reducible.  Thus a compensable rating is not warranted.

The Board has also considered whether a separate compensable rating would be warranted under the rating criteria for scars.  See 38 C.F.R. § 4.118 (2014).
However, upon a review of the evidence, the Board finds that a compensable rating is not warranted for the appellant's scar because the scar is not deep, painful, or unstable.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for right inguinal hernia, and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right inguinal hernia and right knee disability are fully contemplated by the schedular rating criteria.  Specifically, the painful inguinal hernia was contemplated by the noncompensable rating.  The Veteran has not reported any other symptoms.  Moreover, the Veteran's complaints of right knee pain and the use of assistive devices was considered in the application of limitation of motion.  Therefore, the rating schedule is adequate to evaluate his disability.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for depression and anxiety is denied.

New and material evidence having not been received, the petition to reopen a claim of service connection for PTSD is denied.

New and material evidence having been received, the petition to reopen a claim of service connection for headaches is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for traumatic brain injury is denied.

Entitlement to left lower leg cramps is denied.

Entitlement to right lower leg cramps is denied.

Entitlement to service connection for a right hip condition is denied.

Entitlement to service connection for a right elbow condition is denied.

Entitlement to service connection for a right hand condition is denied.

Entitlement to service connection for old granulomatous disease is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a compensable rating for right inguinal hernia is denied.



REMAND
Left Knee Disability

The Veteran was afforded a VA examination in April 2015, at which time it was noted that he had osteoarthritis of the left knee.  However, the examiner did not provide an etiological opinion regarding the diagnosed osteoarthritis.  On remand, such opinion should be obtained.  

Headaches

The Veteran asserts that his migraine headaches are due to military service.  He was afforded a VA examination in July 2010.  The examiner diagnosed chronic headaches and determined that they were at least as likely as not caused by or a result of the headaches in service.  However, he also determined that the headaches were not due to treatment in service in June 1990 and October 1990 for headaches.  Additionally, he determined that there was no diagnosis of chronic migraine or medication-overuse headache in that period.  

In light of the contradictory opinion provided by the examiner, the Board finds that an additional VA examination should be provided to determine the etiology of the appellant's headaches condition.

Insomnia

The Veteran contends that his insomnia is due to military service.  

Service treatment records are negative for treatment for or a diagnosis of insomnia, however, the appellant reported trouble sleeping in the May 1992 Report of Medical History.  Additionally, post-service medical records demonstrate treatment for and a diagnosis of insomnia.

As the evidence indicates that the Veteran reported difficulty sleeping at separation from service and there being a current diagnosis of insomnia, a VA examination should be provided to determine whether the Veteran's insomnia is related to his period of military service.

TDIU

The Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).

In evidence submitted by the Veteran, he raised the issue of unemployability based, at least in part, on symptomatology related to his service-connected right inguinal hernia and right knee disability.  See August 2015 Veteran's Application for Increased Compensation Based on Unemployability. 

A review of the record shows that that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should provide all required notice in response to the TDIU claim.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Forward the claims file to the April 2015 examiner, or another appropriate VA provider if she is unavailable, to provide an opinion regarding the etiology of the Veteran's left knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any left knee disability is related to military service?

b.  Is it at least as likely as not (a 50 percent probability or more) that any left knee disability was caused by the Veteran's service-connected right knee disability? 

c.  Is it at least as likely as not (a 50 percent probability or more) that any left knee disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service- connected right knee disability?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his headaches.  The claims file, to include this remand must be reviewed by the examiner and such review should be noted in the examination report.

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any headache disorder found.  Thereafter, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed headache disorder is related to military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the treatment of headaches noted in service and what, if any, relationship it has to any current headache disorder.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his insomnia.  The claims file, to include this remand must be reviewed by the examiner and such review should be noted in the examination report.

Following review of the claims file and examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's insomnia is related to military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the reports of difficulty sleeping noted in the May 1992 Report of Medical History and what, if any, relationship it has to the Veteran's insomnia.

5.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


